Case 14-52152-sms          Doc 73     Filed 02/18/19 Entered 02/18/19 14:02:31             Desc Main
                                      Document     Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                  )          Case No. 14-52152-SMS
                                                        )
ANTHONY CARVER MCCLARN,                                 )          Chapter 7
                                                        )
             Debtor                                     )

                                         REPORT OF SALE

         NOW COMES Jason L. Pettie, Trustee in the above-captioned case, and files this Report

of Sale, reporting that Trustee received a payment from the Debtor in the amount of $24,000, and

Trustee sold the estate’s interest in that certain piece of real property located at 1853 Cedar

Grove Rd, Conley, Georgia to the Debtor pursuant to the terms of the Order entered by the Court

on November 13, 2018 [Doc. No. 71].


         Respectfully submitted this 18th day of February, 2019.


                                         /s/ Jason L. Pettie
                                         Jason L. Pettie, Trustee
                                         Georgia Bar # 574783
                                         P.O. Box 17936
                                         Atlanta, GA 30316
                                         (404) 638-5984
Case 14-52152-sms       Doc 73    Filed 02/18/19 Entered 02/18/19 14:02:31          Desc Main
                                  Document     Page 2 of 2



                               CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have served a copy of the foregoing
pleading on those parties listed below by mailing a copy thereof, via first class U.S. Mail in a
properly addressed envelope with sufficient postage affixed.

       Office of the U.S. Trustee
       Room 362, Richard B. Russell Federal Bldg
       75 Ted Turner Dr, SW
       Atlanta, Georgia 30303



                                    /s/ Jason L. Pettie
                                    Jason L. Pettie
                                    Georgia Bar # 574783
                                    P.O. Box 17936
                                    Atlanta, GA 30316
                                    (404) 638-5984
